DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 5-7 are pending.
Claims 5-7 are examined herein.  
The rejection to Claim 5-7 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s Remarks and upon further consideration of the claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Beavers (US 20080038196 A1) in view of Kolukisaoglu et al. (Plant Science 178 (2010) .  
Applicant claims a method for standardizing herbal medicine materials comprising  
a) cultivating a plant as a standard in media comprising an extract of a standard herbal medicinal material;
b) identifying one of more unique phenotypes shown in the plant as a standard;
c) preparing an extract of a second herbal medicinal material from the same species of plant as the standard material, wherein the second material is collected at a different time and or location than that time and location of the collection of the first material;
d) cultivating an experimental plant in the presence of the extract of step c wherein the experimental plant is the same species as the plant of step a;
e) comparing the phenotypes of the experimental plant of step d with that of plants induced by the extract of step a;
f) grading the second herbal medicinal material of step c based upon the comparison of step e;
g) diluting or concentrating the second herbal medicinal material based on the grade of step f to a concentration for achieving a known phenotype in a plant of the same species as used in step a (Claim 5), the method of Claim 5 wherein the experimental plant is a transgenic plant genetically modified by introducing chimeric genes which combine a gene promoter sensitive to an extract of the second herbal 
The term “grading” in Claim 1 is not explicitly defined.  The Specification on page 3-4 provides “As used herein, the traditional herbal medicinal material can be graded by quantitatively analyzing the level of reporter gene expression induced by the traditional herbal medicinal material.”  As such the term is reasonably interpreted to encompass any quantification of the medicinal material.  
The requirement that the second herbal medicinal material is collected in a location or time that is different from that of the herbal medicine material is interpreted broadly to mean that the second herbal medicinal material is collected at any location or time other than the exact location and time that the herbal medicine material is collected or obtained.  This limitation is interpreted as having no effect on the structure of the herbal medicine material or extract.  
Further, the step of “preparing an extract of a second herbal medicinal material from the same species of the standard herbal medicinal material, wherein the second herbal medicinal material was collected at a time and/or location different than the time and location that the standard herbal medicinal material was collected” is recognized, upon reconsideration, as not being indefinite, but broad.  While Examiner notes Applicant’s explanation and example in the Remarks (Remarks p. 4-5) the claim is reasonably interpreted to mean that the extract, while being collected from a second herbal medicinal material, can encompass a pure extract that is the same as the extract from part (a) or an extract that is different from the extract of part (a).  

(a) conducting a plurality of different extraction processes on a plurality of samples from the same plant source to produce a plurality of plant extracts; 
(b) conducting at least one pharmacological test known to correlate with a changed biological state of a living organism on each plant extract; 
(c) selecting the plant extract displaying the desired level of pharmacological activity in step (b); 
(d) optionally, concentrating the extract from step (a), step (b) and/or step (c) to obtain a specific level of alkaloid for standardization. (Claim 12).  Beavers et al. teaches an embodiment wherein separate extracts from an herbal material comprising berberine (an antibacterial substance) are measured using chromatography and also used to establish a baseline reference standard for bacterial growth inhibition – minimum inhibitory concentration (MIC) against a specific organism.  Beavers et al. teaches that the MIC can be compared to the minimum bactericidal concentration (MBC) to arrive at an “Activity Factor” that can be then used as a standard to determine the activity of different batches or products against the same type of organism.  Beavers et al. teaches that the berberine concentration can be manipulated based upon “Activity Factor” comparisons to arrive at a desired concentration.  (¶0109-0113).  It is reasonable to conclude that the bacteria used to establish the “Activity Factor” would necessarily be cultivated beforehand.  Beavers et al. teaches that an assay method for estimating COX-2 transcriptional activity in human colon cancer cells was established using a beta-
Beavers et al. does not teach that the organism that is cultivated and by which a unique phenotype (a “changed biological state”) is established is a plant, that the experimental plant is a transgenic plant genetically modified by introducing chimeric genes which combine a gene promoter sensitive to an extract of the second herbal medicinal material with reporter genes or that the second herbal medicinal material is graded by quantitatively analyzing the level of reporter gene expression induced by the second herbal medicinal material
Kolukisaoglu et al. teaches different approaches in high-throughput screening of the effects of different chemicals in plants.  In the first type, a large number of different chemicals are screened against a single plant variety or line, in the second type a chemical is screened against a large number of different varieties or lines and the third type is a hybrid of the two, wherein large numbers of chemicals are screened against a large number of different plant varieties or lines.  Kolukisaoglu et al. teaches that the high-throughput method can utilize automated phenotypic screening and Kolukisaoglu et al. teaches an example wherein seedlings are grown in media containing D-arginine at various concentrations. (p. 480, right col. ¶ 2 – p. 482 left col. ¶ 1, Figure 2). Kolukisaoglu et al. teaches that such high-throughput methods require significant up-front costs but once established can be highly cost-effective compared to other methods 
Chen et al. teaches a method of establishing a phenotype that can be easily screened – a luciferase light-emission phenotype – generated by fusing a salicylic acid-responsive promoter (GST6) to a luciferase gene and transforming Arabidopsis thaliana plants with a construct encoding the fusion.  Chen et al. teaches that transgenic plant cells express the luciferase reporter when the transgenic plants are cultured in liquid media containing 200 or 400 micromolar salicylic acid – reasonably reading on the “comparing” step of Claim 5.  (p. 667 right col. ¶ 4 – p. 670 left col. ¶ 1, Figures 2 and 5).  Chen et al. teaches that the GST6 gene is involved in plant developmental stress responses, with transcription being affected by plant growth hormones including auxins and auxin analogues as well as salicylic acid. (p. 667 right col. ¶ 2).  
Wen et al. teaches that the medicinal molecule salicylic acid is a component of Chinese herbal medicines and a method of preparing extracts of Chenxiang-Shuqi pill and Yinhuang powder and detecting salicylic acid and other phenolic molecules using HPLC and separating the phenolic molecules from the medicines using further chromatography.  (p. 6625 left col. ¶ 1 – p. 6628 left col. ¶ 6).
	It would have been prima facie obvious at the time of filing to modify the method of Beavers et al. such that the organism is a plant and that a plant phenotype is established as a reporter for determining concentrations.  One having ordinary skill in the art would have been motivated to do so because Beavers et al. teaches all of the recited elements of the claims, except that the biological organism is a plant, and 
Response to Remarks\
	Applicant argues that the rejection to the claims under 35 U.S.C. 103 should be withdrawn because the Examiner has misconstrued the claims insofar as the second herbal medicinal material (or part (c)) itself is collected at a different time and/or location that the standard medicinal material (of part (a)), whereas the Examiner’s interpretation was directed to when/where the extract of the second herbal medicinal material was prepared.  (Remarks p. 6)
	This is not found persuasive.  While the interpretation referenced by Applicant was directed to the language of prior iterations of the claims, the last sentence of the interpretation – “This limitation is interpreted as having no effect on the structure of the herbal medicine material or extract” was the key element of the interpretation and this 
	Applicant argues that the combination of Beavers, Chen, Wen and Kolukisaoglu et al. do not teach all of the recited elements.  Specifically, Applicant urges that the prior art does not teach :
“a method for standardizing herbal medicinal materials based on plant developmental biology’;
“an extract of a standard herbal medicinal material” and “an extract of a second
herbal medicinal material”; (Applicant argues that Beavers does not teach a second source of plant materials, only teaching that a plurality of extracts is obtained from the plant source – Remarks p. 7).  
 “identifying one or more unique phenotypes.” (Applicant argues that Beavers does not teach the identification of a unique phenotype – death of the bacteria not being a unique phenotype.  Applicant argues that while the term “changed biological state” could be interpreted to mean a unique phenotype, when read as a whole Beavers et al. teaches that such change is equivalent to death and as such the method of Beavers et al. cannot be used to standardize herbal medicines. – Remarks p. 7).  
This is not found persuasive.  With respect to “a method for standardizing herbal medicinal materials based on plant developmental biology’, for the reasons set forth in the instant rejection, such a method as comprising the individual steps as listed in the claims is deemed obvious in view of the combined teachings of the prior art.  
and “an extract of a second herbal medicinal material”, as noted previously herein, the claims are reasonably interpreted such that the extracts may be the same.  Further, although Applicant argues that Beavers does not teach a second source of plant materials, only teaching that a plurality of extracts is obtained from the plant source, the collection of samples from plants of the same species at a different time and location would have been prima facie obvious in view of the teachings of Beavers et al., which is directed to obtaining reproducible and reliable pharmacological activity.  Interpreting the teachings of Beavers et al. to be limited to collecting a single plant sample from which a plurality of extracts are obtained is unreasonable in view of the purpose of the method being obtaining reproducible pharmacological activity.  To obtain reproducible activity using the method of Beavers et al., obtaining samples from plants at different times and locations is implicit to the method.  
	With respect to “identifying one or more unique phenotypes”, Applicant argues that Beavers does not teach the identification of a unique phenotype – death of the bacteria not being a unique phenotype.  Applicant argues that while the term “changed biological state” could be interpreted to mean a unique phenotype, when read as a whole Beavers et al. teaches that such change is equivalent to death and as such the method of Beavers et al. cannot be used to standardize herbal medicines.  This is not found persuasive because, first, the instant invention is reasonably interpreted to encompass death of the plant as a phenotype.  The instant disclosure recites using the disclosed methods to identify new drugs and herbicides by establishing unique phenotypes.  (Specification p. 4).  Given that herbicides are reasonably interpreted to 
	Applicant argues that none of Chen, Wen and Kolukisaoglu et al. cure the deficiencies of Beavers et al.  Applicant argues that there is nothing in the teachings of Kolukisaoglu et al. that would motivate one of ordinary skill in the art to replace the bacteria of Beavers et al. with plants.  (Remarks p. 8)
	This is not found persuasive.  The teachings of Beavers et al. are not limited to using bacteria – the claims merely recite a living organism.  It is the Examiner’s position, as set forth previously herein, that the combined teachings of Beavers et al., Kolukisaoglu et al. and Chen et al, would have motivated one of ordinary skill in the art to recognize that a plant can be used as the “organism” of Beavers et al. and that using a plant would be an inexpensive and therefore desirable organism to use.  
	Applicant argues that the teachings of Chen et al. are inapplicable because Chen et al. is directed to the use of pure salicylic acid and does not require the extraction of an herbal medicinal material.  Applicant argues that the Examiner must show that the purified salicylic acid of Chen et al. can be replaced with an herbal material extract.  (Remarks p. 8).

	Applicant argues that the teachings of Wen et al., being directed to extraction methods using traditional medicine pills, would not motivate one of ordinary skill in the art to prepare two extracts for use in the instantly claimed method.  (Remarks p. 8).
	This is not found persuasive.  Wen et al. is cited primarily for the purpose of providing evidence that SA is found in extracts of traditional herbal plant materials.  The teachings/evidence of Wen et al. are rendered meaningful in the context of the teachings of Chen et al., as stated in the instant rejection previously herein.  
	Applicant’s arguments are directed to the rejection as it applies to Claim 5, a very broadly-claimed experimental system.  Applicant’s Specification discloses embodiments .  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662